FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. July 9, 2013 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com FX Energy Reports Results of Plawce-2 Well Test Salt Lake City, July 9, 2013– FX Energy, Inc. (NASDAQ: FXEN), today reported that testing of three fracked Rotliegend intervals in the Plawce-2 well has been completed.The two lower zones in the well produced only formation water.The top interval, where log interpretation indicated more than 60 meters of gas saturated sandstone at the top of the Rotliegend, flowed only non-commercial levels of gas along with formation water.“We are analyzing the test results and other data to see if any further activities might be warranted in the tight gas areas of the Fences concession,” said Andy Pierce VP of Operations, “but these test results are disappointing to FX Energy and to our partner, PGNiG SA, the national oil company in Poland.” The Polish Oil and Gas Company, PGNiG SA, is the operator and owns 51% of the working interest in the Fences concession, which covers 850,000 acres or 1,647 square kilometers; FX Energy owns 49% of the working interest. About FX Energy FX Energy is an independent oil and gas exploration and production company with production in the US and Poland.The Company’s main exploration and production activity is focused on Poland’s Permian Basin where the gas-bearing Rotliegend sandstone is a direct analog to the Southern Gas Basin offshore England.The Company trades on the NASDAQ Global Select Market under the symbol FXEN.Website www.fxenergy.com. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements.Forward-looking statements are not guarantees.For example, exploration, drilling, development, construction or other projects or operations may be subject to the successful completion of technical work; environmental, governmental or partner approvals; equipment availability, or other things that are or may be beyond the control of the Company.Operations that are anticipated, planned or scheduled may be changed, delayed, take longer than expected, fail to accomplish intended results, or not take place at all.Actual production over time may be more or less than estimates of reserves, including proved and P50 or other reserve measures. In carrying out exploration it is necessary to identify and evaluate risks and potential rewards.This identification and evaluation is informed by science but remains inherently uncertain.Subsurface features that appear to be possible traps may not exist at all, may be smaller than interpreted, may not contain hydrocarbons, may not contain the quantity or quality estimated, or may have reservoir conditions that do not allow adequate recovery to render a discovery commercial or profitable.Forward-looking statements about the size, potential or likelihood of discovery with respect to exploration targets are certainly not guarantees of discovery or of the actual presence or recoverability of hydrocarbons, or of the ability to produce in commercial or profitable quantities.Estimates of potential typically do not take into account all the risks of drilling and completion nor do they take into account the fact that hydrocarbon volumes are never 100% recoverable.Such estimates are part of the complex process of trying to measure and evaluate risk and reward in an uncertain industry. Forward-looking statements are subject to risks and uncertainties outside FX Energy’s control.Actual events or results may differ materially from the forward-looking statements.For a discussion of additional contingencies and uncertainties to which information respecting future events is subject, see FX Energy’s SEC reports or visit FX Energy’s website at www.fxenergy.com.
